COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-16-00358-CV


IN RE E.S.                                                            RELATOR


                                   ----------

                          ORIGINAL PROCEEDING
                      TRIAL COURT NO. 231-455102-09

                                   ----------

                        MEMORANDUM OPINION1

                                   ----------

      The court has considered relator’s petition for writ of mandamus and

emergency motion for stay and is of the opinion that relief should be denied.

Accordingly, relator’s petition for writ of mandamus and emergency motion for

stay are denied.

                                                PER CURIAM

PANEL: WALKER, J.; LIVINGSTON, C.J.; and CHARLES BLEIL (Senior
Justice, Retired, Sitting by Assignment).

CHARLES BLEIL (Senior Justice, Retired, Sitting by Assignment), not
participating.

DELIVERED: October 6, 2016

      1
       See Tex. R. App. P. 47.4.